  Case 2:20-cv-03603-GW-MAA Document 12 Filed 04/23/20 Page 1 of 3 Page ID #:177


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-3603-GW-MAAx                                            Date      April 23, 2020
 Title             Outlet Tile Center v. JPMorgan Chase & Co., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS (IN CHAMBERS):                         ORDER DENYING EX PARTE APPLICATION FOR
                                                    TEMPORARY RESTRAINING ORDER

        On April 20, 2020, Plaintiff Outlet Tile Center, a “California Sole Proprietorship,” filed a
“collective”/class action against JPMorgan Chase & Co. (“Chase”), the United States of America and
the Small Business Administration (“SBA”). See Docket No. 1. The Complaint concerns the portion of
the Coronavirus Aid, Relief, and Economic Security Act (the CARES Act) (Pub. L. 116–136) dealing
with hundreds of billions of dollars allocated to provide assistance to small businesses. See Complaint ¶
8. Plaintiff avers that the legislation fails to sets out sufficient procedures for the allocation of the funds,
the SBA is understaffed and is inadequate to fulfill its responsibilities under the CARES Act, and Chase
has acted contrary to the goals of the Act and merely endeavored to maximize its profits. Id. at ¶¶ 8-57.
The Court is in receipt of an ex parte application for a temporary restraining order (“TRO”) which was
filed today but indicates that the “motion shall be made on April 27, 2020.” See Docket No. 10 at 2 of
14. The TRO seeks the following injunctive relief:

         1) Defendant JPMorgan Chase & Co. (“Chase”) is enjoined from prioritizing its submission
         of Payment Protection Program (“PPP”) loans based on the amount of the loan and/or by the
         amount of commission that Chase stands to make; and
         2) Defendant Small Business Administration (named herein as the United States of America)
         (“SBA”) is enjoined from structuring the PPP with a commission structure that incentivizes
         banks to submit larger loans, on the grounds that the SBA’s current PPP rules were outside
         the scope of the Congressional intent of the CARES ACT.

See Docket No. 10-3 at 2 of 2.

       The Court elects to rule on the TRO application immediately and without holding a hearing
pursuant to C.D. Cal. L. R. 7-15, as it concludes that oral argument is unnecessary as to the TRO. The
                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
  Case 2:20-cv-03603-GW-MAA Document 12 Filed 04/23/20 Page 2 of 3 Page ID #:178


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-3603-GW-MAAx                                              Date     April 23, 2020
 Title          Outlet Tile Center v. JPMorgan Chase & Co., et al.

Court will deny the TRO application for at least the following reasons:

         First, the Court’s subject matter jurisdiction has not been established. There is no claim in the
Complaint clearly-based on any federal question. Except for the second cause of action for “equitable
relief,” all of Plaintiff’s claims appear to rest on state common law liability theories or statute (i.e.
promissory estoppel, intentional misrepresentation, interference with contractual relations, and unfair
business practices under Cal. Bus. & Prof. Code § 17200). Indeed, the Complaint pleads only diversity
as a basis for subject matter jurisdiction. See Complaint ¶¶ 1, 4-6. But the United States of America
(and/or the Small Business Administration) is/are not a “citizen” of any State for purposes of diversity
citizenship; and diversity subject matter jurisdiction cannot be found if the United States and/or its
agency is a named party. See Phillips & Stevenson, California Practice Guide: Federal Civil Procedure
Before Trial (The Rutter Group 2019), ¶¶ 2:1163-1168; Commercial Union Ins. Co. v. United States,
999 F.2d 581, 584-85 (D.C. Cir. 1993). Moreover, it is not entirely clear that Plaintiff has properly pled
its own citizenship (much less accounted for the fact that it appears to pursue this case as a putative class
or collective action). It has merely alleged that it is a “California sole proprietorship,” and that it
“operates in this district.” Complaint ¶ 4. As such, Plaintiff has not properly established the Court’s
subject matter jurisdiction in this case. Without subject matter jurisdiction, the Court cannot rule upon
the merits of the TRO application. See generally Benoit v. PNC Bank, No. 2:19-cv-01063-MCE-DB,
2019 WL 2567140, *2 (E.D. Cal. June 21, 2019) (“Since there is no basis for federal jurisdiction, it
would be improper to consider the merits of Plaintiff’s Amended TRO Request.”).

         Second, Plaintiff seeks injunctive relief only with respect to its second and fifth claims for relief.
It has to demonstrate a likelihood of prevailing on such claims in order to obtain injunctive relief. The
second “claim” is “equitable relief,” which is not a cause of action at all – it is merely a form of remedy.
The fifth claim is “unfair business practices,” brought pursuant to California Business and Professions
Code § 17200. But to establish standing for such a claim, Plaintiff would have to demonstrate that it
lost money or property sufficient to qualify as injury in fact, see Van Patten v. Vertical Fitness Grp.,
LLC, 847 F.3d 1037, 1048-49 (9th Cir. 2017), and the Court sees no obvious indication that it has done
so here. Instead, it would appear that Plaintiff’s theory is that it has been deprived of the opportunity to
procure money in the form of a loan from the Federal Government.

        Third, for purposes of obtaining injunctive relief, an injury is not considered irreparable where it
is compensable in money damages. See, e.g., East Bay Sanctuary Covenant v. Trump, 950 F.3d 1242,
1280 (9th Cir. 2020). Plaintiff asserts that if injunctive relief is not awarded, it may, or will likely, go
out of business as a result (putting aside – for now – the much-more-complicated issue of causation, in
the context of a worldwide pandemic, cf. Profiles, Inc. v. Bank of America Corp., No. SAG-200894,
2020 WL 1849710, *10 (D. Md. Apr. 13, 2020)). This might be an injury compensable in damages that

                                                                                                 :
                                                             Initials of Preparer   JG
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                     Page 2 of 3
  Case 2:20-cv-03603-GW-MAA Document 12 Filed 04/23/20 Page 3 of 3 Page ID #:179


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-3603-GW-MAAx                                            Date     April 23, 2020
 Title          Outlet Tile Center v. JPMorgan Chase & Co., et al.

Plaintiff presumably could recover from at least defendant Chase, if it is ultimately able to prevail on a
valid claim.

        Fourth, for many of the same reasons recognized very recently in Profiles, Inc., 2020 WL
1849710, at *11-12, it is not at all clear that the balance of equities and public interest would weigh in
Plaintiff’s favor given the situation the nation faces with the Coronavirus pandemic and the perceived
need from Congress to act both quickly, and substantially, in the form that it alone, as the nation’s
legislature, has the ability to do.

        Fifth, while Plaintiff has made arguments and cited to newspaper articles (see e.g. Exhibit O to
Declaration of Robert Tauler, Docket No. 10-1 at 91-103) which are critical of the federal legislation,
the administrative regulation and execution of the CARES Act, and the conduct of banks such as Chase,
Plaintiff has not delineated specifically what is the exact legal basis of his claims of unlawful action(s)
by any of the Defendants.

        Finally, given the importance of the issues underlying Congressional efforts in connection with
the Coronavirus and its impact on the national economy, the Court cannot envision a circumstance
where it would be inclined to issue what appears to be nationwide injunctive relief as to emergency
legislation and executive action dealing with hundreds of billions of dollars on an ex parte basis, which
is the scenario that Plaintiff asks the Court to act under here.

        For at least the foregoing reasons, the Court will deny Plaintiff’s application. To the extent that
Plaintiff wishes to proceed with this action, he must immediately file an amended complaint which
establishes a basis for the Court’s subject matter jurisdiction. He should also indicate if he is attempting
to raise any cause of action based on federal law, and if so, set forth sufficient factual averments to
establish those claims.

         It is so ordered.




                                                                                               :
                                                           Initials of Preparer   JG
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 3 of 3
